                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION

                                No. 2:12-cr-00019-D-1

 UNITED STATES OF AMERICA,                    )
                                              )
             v.                               )   ORDER
                                              )
 DWIGHT LAMAR JONES,                          )
                                              )
       Defendant.                             )


      This matter comes before the Court on the United States of America's Motion

to seal its Exhibit 1, [D.E. 159], attached to its response in opposition to Defendant's

motion for compassionate release. For good cause having been shown, the United

States' motion is GRANTED. The Clerk of Court is DIRECTED to seal the United

States Exhibit 1, [D.E. 159], attached to the United States' response in opposition to

Defendant's motion for compassionate release.

      SO ORDERED this --1:,_ day of     Llrury ,2021.

                                        J   ES C. DEVER III
                                        United States District Judge




        Case 2:12-cr-00019-D Document 164 Filed 02/02/21 Page 1 of 1
